Citation Nr: 0521973	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  04-13 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Togus, Maine



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
psoriasis.  

2.  Entitlement to an earlier effective date for the 
assignment of a 10 percent rating for psoriasis, on the basis 
clear and unmistakable error (CUE) in a September 1994 rating 
decision.  

3.  Entitlement to an earlier effective date for the 
assignment of a 10 percent rating for psoriasis, on a basis 
other than CUE in a September 1994 rating decision


REPRESENTATION

Appellant represented by:	Maine Veterans' Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1971 and from July 1972 to June 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Togus, Maine.  

In April 2005, the veteran was afforded a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony has been associated with 
the claims files.  

The issue of entitlement to an increased rating for psoriasis 
is addressed in the REMAND that follows the order section of 
this decision.  


FINDINGS OF FACT

1.  In September 1994, the RO granted service connection and 
assigned an initial noncompensable disability rating for a 
skin disorder, effective April 7, 1994.

2.  The veteran did not appeal the September 27, 1994, rating 
decision.

3.  The veteran has not identified any CUE in the September 
1994 rating decision.

4.  VA medical records dated November 9, 2000, constitute an 
informal claim for a higher rating for the veteran's service-
connected skin disorder.  

5.  It was not factually ascertainable prior to October 21, 
2002, that the veteran's psoriasis had increased in severity 
enough to warrant a compensable evaluation. 


CONCLUSIONS OF LAW

1.  A valid claim of CUE in the September 1994 rating 
decision assigning a noncompensable evaluation for psoriasis 
has not been presented.  38 C.F.R. § 3.105(a) (2004). 

2.  The criteria for an earlier effective date for a 10 
percent evaluation for psoriasis on a basis other than CUE in 
a September 1994 rating decision have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the claim for an earlier effective 
date on a basis other than CUE in the September 1994 rating 
decision.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duties to notify and assist 
contained in the VCAA are not applicable to CUE claims.  
Specifically, determinations as to the existence of CUE are 
based on the facts of record at the time of the decision 
challenged, such that no further factual development would be 
appropriate.  See Dobbins v. Principi, 15 Vet. App. 323, 327 
(2001) (citing Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc)); see also Pierce v. Principi, 240 F.3d 
1348, 1353 (Fed. Cir. 2001).  

The record reflects that through the statement of the case, 
supplemental statement of the case, and letters dated in 
November 2002 and January 2003 from the RO, the veteran has 
been informed of the evidence and information necessary to 
substantiate his claim for an earlier effective date, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence in support of his claim, and the evidence 
that he should submit if he did not desire VA to obtain such 
evidence on his behalf.  Although VA did not specifically 
inform the veteran that he should submit any pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and that he should either submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  In addition, the veteran and his 
representative argue that evidence already in the claims 
files supports entitlement to an earlier effective date for 
the 10 percent evaluation for the veteran's skin disorder.  
Neither the veteran nor his representative has identified any 
additional evidence which could be obtained to substantiate 
the claim.  The Board is also unaware of any outstanding 
evidence that could be submitted to substantiate the claim.  
Thus, the Board is satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  

Accordingly, the Board will address the claim for an earlier 
effective date for assignment of a 10 percent evaluation for 
psoriasis.  


Factual Background

Service medical records dated in May 1980 show that the 
veteran was seen with, scaling plaques on his scalp, chest, 
back and feet.  The diagnosis was psoriasis.  

In a September 1994 RO decision, service connection for 
psoriasis was granted and the disability was assigned a 
noncompensable evaluation.  The veteran was notified of the 
decision and his appellate rights by correspondence dated in 
October 1994.  He did not appeal.  

VA medical records dated from November 2000 to December 2003 
were received.  An outpatient record dated November 9, 2000, 
reflects a diagnostic impression of psoriasis, but the 
clinical evaluation at that time revealed no rash or skin 
lesion.  A May 2001 record reflects that the veteran had 
psoriatic plaques at the extensor surfaces of the arms and 
legs.  A June 2001 record reflects that psoriatic skin 
lesions were present.  An August 2001 outpatient report shows 
that psoriatic plaques were present at the extensor surfaces 
of the arms and legs.  

In a statement received by the RO on October 21, 2002, the 
veteran claimed entitlement to a compensable evaluation for 
his service-connected skin disorder.  With his claim, he 
included copies of service medical records which reflect 
treatment for a skin disorder during his period of active 
service.  

In February 2003, the veteran underwent a VA examination to 
determine the current extent of his service-connected 
psoriasis.  At that time, the veteran reported that his skin 
disorder had become more extensive with thicker scales which 
periodically lifted off leaving bleeding, tender, underlying 
skin.  The diagnostic assessment was psoriasis with lesions 
over the scalp, ears, elbows, forearms, wrists, knuckles, 
knees and buttocks.  

In a February 2003 RO decision, the rating for his service 
connected skin disorder was increased to 10 percent 
disabling, effective October 21, 2002.  

In his January 2004 notice of disagreement regarding the 10 
percent disability rating assigned for his service-connected 
skin disorder, the veteran indicated that he also disagreed 
with the effective date assigned for the initial grant of 
service connection.  He indicated that since he received 
treatment for the skin disorder in 1980 during service, that 
the effective date should be retroactive to that time period.  

At the hearing before the undersigned, he and his 
representative alleged that the September 1994 rating 
decision was based on CUE and that an earlier effective date 
is warranted because the service medical records submitted in 
support of the claim are new and material.


Legal Analysis

The effective date of an increased disability rating is the 
earliest date that it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  Otherwise, it is the later of the date of receipt of 
claim or the date entitlement arose.  38 U.S.C.A. § 
5110(a)(b)(2); 38 C.F.R. § 3.400(o).  

The veteran's service-connected psoriasis has been evaluated 
under the rating criteria for eczema.  Under the Rating 
Schedule in effect prior to August 30, 2002, a noncompensable 
evaluation was warranted for eczema with slight, if any, 
exfoliation, exudation or itching, if on a non-exposed 
surface or small area.  A 10 percent rating is warranted for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating was warranted 
for exudation or itching constant, extensive lesions, or 
marked disfigurement.  Ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations or 
exceptional repugnance warranted a 50 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

Effective August 30, 2002, the rating criteria for skin 
disorders were revised.  See 67 Fed. Reg. 49,590-99 (July 31, 
2002); see also corrections at 67 Fed. Reg. 58,448 (September 
16, 2002) and 67 Fed. Reg. 62,889 (October 9, 2002).  

Under the revised version of Diagnostic Code 7806, dermatitis 
or eczema covering at least 5 percent, but less than 20 
percent, of the entire body; affecting at least 5 percent, 
but less than 20 percent, of exposed areas; or requiring 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12-month period warrants a 10 
percent evaluation.  Dermatitis or eczema covering less than 
5 percent of the entire body, affecting less than 5 percent 
of exposed areas; and requiring no more than topical therapy 
during the past 12-month period warrants a noncompensable 
evaluation.  

The veteran contends that since he began treatment for a skin 
disorder during service in 1980, a 10 percent rating for his 
service-connected psoriasis is warranted effective from that 
time.  As noted above, service connection for a skin disorder 
was not in effect prior to April 7, 1994, and the disability 
was assigned a noncompensable evaluation from April 7, 1994, 
in the unappealed rating decision of September 1994.  

With respect to the claim of CUE in the September 1994 rating 
decision, the Board notes that CUE is a very specific and 
rare kind of error.  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  To find CUE, either the correct facts, as 
they were known at the time, must have not been before the 
adjudicator, or the statutory and regulatory provisions 
extant at the time must have been incorrectly applied.  
Disagreement as to how the facts were weighed or evaluated 
does not constitute CUE.  The determination as to whether 
there was CUE must be based on the record and the law that 
existed when that decision was made.  Cook v. Principi, 258 
F.3rd 1311 (Fed. Cir. 2001); Pierce v. Principi, 240 F.3rd 
1348 (Fed. Cir. 2001); Baldwin v. West, 13 Vet. App. 1 (1999) 
and 15 Vet. App. 302 (2001).  

After a careful review of the record, the Board concludes 
that the veteran has not reasonably raised a claim of CUE in 
the September 1994 RO decision.  His claim is not valid 
because he has made no specific contention of how the law or 
facts in existence at the time of the decision were either 
not considered or misapplied on any issue.  

In essence, nothing undebatable or outcome determinative in 
the record available to the RO is cited.  Because the veteran 
has failed to reasonably raise a valid CUE claim with respect 
to the September 1994 RO decision, the claim will be 
dismissed.  

The RO assigned the 10 percent evaluation for the veteran's 
psoriasis from October 21, 2002, on the basis that the claim 
for increase was received on that date.  The Board finds that 
the date of receipt of claim for effective date purposes is 
November 9, 2000, the date of the VA outpatient treatment 
record reflecting a diagnostic impression of psoriasis.  See 
38 C.F.R. § 3.157(b) (2004); however, that record shows that 
no skin lesion or rash was found on clinical evaluation at 
that time.  The later medical records for the period prior to 
October 21, 2002, provide only limited information, none of 
which shows that the disability more nearly approximated the 
criteria for a compensable evaluation than those for a 
noncompensable evaluation.  Thus, the Board concludes that it 
was not factually ascertainable that the disability warranted 
a higher evaluation prior to October 21, 2002.

The Board also notes that during the veteran's April 2005 
hearing, his representative alleged that service medical 
records were submitted subsequent to the September 1994 
decision and that such records constituted new and material 
evidence warranting an earlier effective date.  Where 
compensation is awarded on the basis of new and material 
evidence consisting of service department records, the 
effective date of the award will agree will the evaluation or 
the date of receipt of the claim on which the prior 
evaluation was made, whichever is later.  38 C.F.R. § 
3.400(q).  This regulation is not pertinent to the facts in 
this.  Although the service medical records submitted 
following the September 1994 decision are material to the 
question of service connection, service connection was 
granted in the September 1994 rating decision.  Since the 
service medical records pertain to the manifestations of the 
disability in service, they are not material to the question 
of whether the disability was compensably disabling many 
years following the veteran's discharge from service.  

Accordingly, the Board concludes that an earlier effective 
date for the 10 percent evaluation is not in order.  In 
reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

The appeal for an earlier effective date for the award of a 
10 percent rating for service-connected skin disability, on 
the basis of CUE in a September 1994 rating decision, is 
dismissed.  

The appeal for an earlier effective date for the award of a 
10 percent rating for service-connected skin disability, on a 
basis other than CUE in a September 1994 rating decision, is 
denied.  




REMAND

With respect to the claim for an increased evaluation for 
psoriasis, the Board concludes that additional evidentiary 
development is necessary.  In this regard, the Board notes 
that during the April 2005 Board hearing, the veteran 
indicated that his skin condition had worsened since the last 
VA skin examination conducted in February 2003.  As a result, 
the Board has determined that he should be afforded another 
VA examination after all indicated record development has 
been completed.   

In addition, the veteran noted that he was currently 
receiving treatment at the Togus VA medical facility from a 
rheumatologist for arthritis which has been medically 
attributed to his service-connected psoriasis.  Medical 
reports of such treatment are not currently of record.  On 
remand, the RO should attempt to associate these records with 
the claims folder.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:


1.  The RO or the AMC should undertake 
appropriate development to obtain all 
pertinent treatment records, not already 
of record, from the Togus VA Medical 
Center.  If the veteran identifies any 
other pertinent records, the RO or the 
AMC should undertake appropriate 
development to obtain a copy of those 
records as well.  If the RO or the AMC is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.  

2.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to assess the 
current extent and severity of his 
service-connected psoriasis.  The claims 
folders must be made available to and be 
reviewed by the examiner.  Any indicated 
studies should be performed.
  

The examiner should identify the location 
of all demonstrated lesions, assess the 
percentage of the entire body involved, 
and assess the percentage of exposed 
surfaces affected.  The examiner should 
specifically identify any ulceration, 
exfoliation, crusting, and systemic or 
nervous manifestations.  In addition, any 
arthritis related to the skin disorder 
should be identified.  The examiner 
should also indicate whether the disorder 
requires systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs and if so the 
frequency of such therapy.  

The examiner should also provide an 
opinion concerning the impact of this 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.  

3.  If necessary, the veteran should be 
afforded an appropriate examination to 
determine the severity of any arthritis 
associated with the psoriasis.

4.  Thereafter, the RO or the AMC should 
review the claims folders and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
In addition, the RO or the AMC should 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


